IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0245
                               Filed May 26, 2021


IN THE INTEREST OF N.C. and C.C.,
Minor Children,

A.C., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Adam D.

Sauer, District Associate Judge.



      A mother appeals termination of her parental rights to two children.

AFFIRMED.



      Cameron M. Sprecher of Sprecher Law Office, PLC, Mason City, for

appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Michael J. Moeller of Sorensen & Moeller Law Office, Clear Lake, attorney

and guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                        2


BLANE, Senior Judge.

      A mother appeals the termination of her parental rights to two children, ages

eight and twelve. The mother contends the court should have forgone termination

due to the strength of the parent-child bond and should have given her an

additional six months to work toward reunification. We affirm.

      Initiating the case and lasting throughout, the mother has faced persistent

substance-abuse problems, mental-health problems, domestic violence and drug

use with inappropriate paramours, unemployment, and housing instability. Despite

multiple attempts, the mother was not able to maintain a significant period of

sobriety. Early on, she completed outpatient treatment at Prairie Ridge and the

summer of 2020 a twenty-eight-day inpatient program. But since then, she has

relapsed and not engaged consistently with any treatment. She has also refused

multiple requests for drug tests by the department of human services (DHS) and

has tested positive several times. She admitted using illegal substances, primarily

methamphetamine, through the case to cope with her mental-health condition and

lack of support. She testified that the last time she used was just days before the

termination hearing. The day before the termination hearing, she obtained a new

substance-abuse evaluation and was scheduled to once again begin treatment.

      The mother also engaged sporadically with mental-health services but did

not attend consistently. She had previously been prescribed medications for her

mental-health conditions but indicated she decided on her own to stop taking them.

She also acknowledged that she should probably get back on some of her

medications because her depression frequently “got the better” of her.
                                         3


      Before the termination hearing, the mother had obtained an efficiency

apartment through Friends of the Family but was not employed. She had most

recently been employed for about a month but was fired. But before that, she had

gone a year without employment. She required housing and food assistance.

      The DHS social worker’s testimony pointed out another concern: the mother

continues to maintain contact with paramours who expose her to domestic violence

and drug use. There was an incident where a former paramour, who subjected

her to domestic violence, came to her home and started banging on a door during

her visitation, after which visits were moved to Families First offices for safety

concerns.    Both children acknowledged seeing this violence with the first

paramour. The mother agreed she had ended her previous relationship that

involved domestic violence but admitted to being in a new relationship that she

described as abusive. The mother has told the worker that her current paramour

is very similar to the former in that he is controlling and attempts to isolate her.

She admitted she had once reported that the new paramour kidnapped her and

tampered with her car. But various observations by the DHS social worker and

Family Case Coordinators (FCC) indicated she was still seeing both men at various

times through the case.

      One FCC1 testified the mother’s engagement with services and DHS was

inconsistent. The mother did not effectively acknowledge the issues with her

parenting. She was unable to utilize many of the offered services because she did

not follow through with initiation steps or complete paperwork the FCC helped her


1 The first FCC is also the former family safety, risk, and permanency service
provider.
                                          4


start. During the case, the FCC saw little progress. At the hearing, the FCC

testified the remaining barriers to reunification were unstable housing, involvement

with inappropriate paramours, mental-health problems, and continued drug use.

         Another FCC testified the mother understands what barriers she needs to

overcome to be reunited with her children. But she still has not been consistently

working to resolve them. She testified the mother has not followed through with

mental-health and substance-abuse treatment programs. The FCC also testified

recent visits have gone poorly because the mother gets frustrated with the children

bickering. In response, she has left the room. And the FCC has had to vigorously

encourage both the mother and the children to actively engage with each other

during visitations. At the last visitation before the termination hearing, the mother

made a hurtful statement to the children, and the FCC ended the visit early. The

older child, N.C., expressed displeasure in visiting her mother and voluntarily

stopped going despite encouragement from the FCC.

         The DHS worker agreed that the younger child, C.C., is closer to the mother

than N.C. When asked whether the mother could resolve her problems within six

months, the worker said no because it would take longer based on the mother’s

history of inconsistency in treatment services, her continued substance abuse, and

the need to demonstrate sobriety for a period of time.

         The children have been in the custody of their father.2 The juvenile court

found he meets all their basic needs. But the juvenile court terminated the mother’s

rights under Iowa Code section 232.116(1), paragraphs (e) and (f) (2020). The



2   Mother and father have been divorced for approximately five years.
                                           5

mother appeals. “We review child-welfare proceedings de novo.” In re A.H., 950

N.W.2d 27, 33 (Iowa Ct. App. 2020). “The juvenile court’s fact findings do not bind

us, but we give them weight, particularly with regard to credibility.” Id. Our primary

concern is the best interests of the child[].” Id.

         The mother first contends the district court erred by failing to apply the

exception found under Iowa Code section 232.116(3)(c) to determine the

termination was not necessary.      That section permits the juvenile court to deny a

petition to terminate if the parent presents “clear and convincing evidence that the

termination would be detrimental to the child at the time due to the closeness of

the parent-child relationship.” Iowa Code § 232.116(3)(c). Application of this factor

is permissive, not mandatory. See In re A.R., 932 N.W.2d 588, 591 (Iowa Ct. App.

2019).

         But we find nothing approaching clear and convincing evidence that

termination of her rights would be detrimental to her children. Most of the evidence

presented at trial was that the parent-child relationship was deteriorating. The FCC

testified the mother’s relationship with her children was distant. She described the

children as being “uncomfortable” in their mother’s presence. N.C. “requested that

a worker be present when she saw her mom.” And the mother herself admitted

N.C. does not want to see her or talk to her. When asked what her relationship

with the children is like right now, she responded, “I’d say distant. It’s hard to get

them to talk to me . . . .” She also acknowledged being “checked out” or “less

engaged” with the children during visitations. N.C. appeared upset after being told

a permanency hearing was continued because it meant she would have to keep

going to visitations and chose to voluntarily end visitations with her mother. The
                                          6


FCC worker testified that over time, “there’s [been] a decline with the bond and

relationship between [the mother] and her kids.” The mother has not shown the

children will suffer any ill effect from termination, and it appears N.C. might benefit

from discontinuing contact with her mother on a permanent basis. Therefore, we

find the mother did not show we should apply this subsection to halt termination.

       The mother next contends the juvenile court should have given her an

additional six months to work toward reunifying with the children.3 To grant an

extension of six months, under Iowa Code section 232.104(2)(b), the court must

determine the need for removal will no longer exist at the end of that time. In re

A.A.G., 708 N.W.2d 85, 89 (Iowa Ct. App. 2005). We reach the same conclusion

as the juvenile court that additional time is not warranted in this case. The mother

has had well over a year to demonstrate her commitment to resolving her major

problem—substance addiction. She argues she was engaged in substance-abuse

treatment but since her relapse all she has really accomplished was attend a

substance-abuse evaluation. At the hearing, she had not yet attended a treatment

appointment. And prior successful program completions did not result in the

mother demonstrating any extended period of sobriety. She admitted to using

drugs throughout the case, including just days before the termination hearing. The

mother also admitted to the FCC that she has “a very long recovery ahead of

herself before she would be able to properly care for” her children. Nor had the

mother been able to demonstrate a commitment to resolving her mental-health

issues—she needed to resume medication but had not done so. She attended


3We note the court-appointed special advocate and the guardian ad litem agree
with termination of the mother’s rights.
                                          7


mental-health treatment only sporadically.      She also continued to engage in

relationships with paramours that she herself admitted were abusing her. The best

insight to a parent’s future performance is past performance. In re Dameron, 306

N.W.2d 743, 745 (Iowa 1981). The mother has not shown there is reason to

believe the need for removal will no longer exist in six months. The juvenile court

correctly declined to give her the additional time.

       We affirm termination of her parental rights.

       AFFIRMED.